Case 1:21-cv-20047-CMA Document 8 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 21-cv-20047-CMA

 WINDY LUCIUS,

        Plaintiff,

 v.

 STELLA MCCARTNEY AMERICA, INC.,

        Defendant.
                                                         /

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), with no responsive pleadings having yet been

 filed by Defendant STELLA MCCARTNEY AMERICA, INC., Plaintiff WINDY LUCIUS

 hereby gives notice that she voluntarily dismisses all claims against Defendant with prejudice, and

 requests that this Court terminate the action.

 Dated: March 4, 2021                             Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, FL 33156
                                                  T: 305-351-2014
                                                  cc@cunninghampllc.com


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system.

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
